COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     River Bend Park, LP, Westminster Farm, LP, and Westminster Farms,
                         GPLC v. Camcorp Interests, Limited, Camcorp Management, Inc., and
                         Academy Development, Inc.

Appellate case number:   01-17-00179-CV

Trial court case number: 10-DCV-179512

Trial court:             240th District Court of Fort Bend County

       Appellants, River Bend Park, LP, Westminster Farm, LP, and Westminster Farms,
GPLC, have filed an agreed motion to abate the appeal, asking that we abate the appeal
and remand to the trial court to permit the trial court to render a final judgment. See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001) (citing TEX. R. APP. P.
27.2) (“If the appellate court is uncertain about the intent of the order, it can abate the
appeal to permit clarification by the trial court.”); Markovsky v. Kirby Tower, L.P., No.
01–13–00516–CV, 2015 WL 8942528 at *2 n.1 (Tex. App.—Houston [1st Dist.] Dec.
15, 2015, no pet.) (mem. op.) (citing McNally v. Guevara, 52 S.W.3d 195, 196 (Tex.
2001)) (noting appellate court granted appellant’s motion to abate appeal to permit trial
court to render final judgment on all claims, including attorney’s fees). The motion is
granted.
        Accordingly, we abate the appeal and remand to the trial court to permit the trial
court to render a final judgment, disposing of all claims and parties in the underlying suit.
A supplemental clerk’s record containing any final judgment or order shall be filed
within 30 days of the date of this order. If a supplemental clerk’s record is not filed with
this Court within 30 days of the date of this order, appellants shall notify this Court of the
status of the proceedings.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: April 11, 2017